Exhibit 10.3

GlobalSantaFe Corporation

Amendment to

Terms and Conditions of Non-Employee Director Restricted Stock Units

(2005 & 2006 Awards)

Pursuant to Section 19 of the Terms and Conditions of the outstanding
Non-Employee Director Restricted Stock Units (the “Terms & Conditions”) awarded
in 2005 and 2006, the Terms and Conditions are hereby amended to comply with the
requirements of Section 409A of the Internal Revenue Code and applicable U.S.
Treasury pronouncements (“Section 409A”).

1. The definition of Change in Control in the existing Terms & Conditions shall
be amended as follows:

(a) The third subparagraph of the definition of “Change in Control” shall be
amended by removing the language “Approval by the equityholders of the Company
of.”

(b) The following new subparagraph shall be added to the end of the definition
of “Change in Control”:

“Notwithstanding the foregoing, in order to constitute a Change in Control, such
transaction must also constitute a “change in ownership or effective control” as
defined in Section 409A of the Internal Revenue Code of 1986, as amended.”

2. The Terms & Conditions are modified to provide that deferral elections must
be made no later than the December 31 prior to the year in which the RSUs are
granted.

3. The Terms & Conditions are modified to provide that notwithstanding anything
to the contrary, no Restricted Stock Unit is subject to forfeiture upon
termination of service as a director if such termination occurs following the
approval by the equityholders of GlobalSantaFe Corporation of the transaction
described in the Merger Agreement executed by GlobalSantaFe Corporation on
July 21, 2007.

4. The Terms & Conditions are modified to provide that, in accordance with the
Section 409A transitional rules, Directors may revoke a previous election to
defer payment of vested RSUs by providing written notice delivered to the
Company no later than October 31, 2007 pursuant to Section 16 of the Terms &
Conditions. Any RSUs previously subject to such revoked deferral election shall
automatically be paid upon the later of January 4, 2008 or the date on which
such RSUs would have otherwise been paid pursuant to the Terms & Conditions.